Order filed, October 1, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00588-CV
                                    ____________

                          JEFFREY MAY, ET AL, Appellant

                                            V.

                   TICOR TITLE INSURANCE, ET AL, Appellee


                       On Appeal from the 367th District Court
                                Denton County, Texas
                        Trial Court Cause No. 2009-50072-367


                                        ORDER

      The reporter’s record in this case was due July 5, 2012, 2012. See Tex. R. App. P.
35.1. On September 10, 2012, this court granted the court reporters request for extension
of time to file the record until September 27, 2012. To date, the record has not been filed
with the court. Because the reporter’s record was not filed within the time prescribed in
the first request, the court GRANTS your second request and issues the following order.

      We order Robin Callaway-Newton and Marsha Bretches, the court reporter, to
file the record in this appeal on or before October 29, 2012. No further extension will
be entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Robin Callaway-
Newton and Marsha Bretches does not timely file the record as ordered, the Court may
issue an order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                      PER CURIAM